                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-395-RJC-DCK

 TYRA J. GIPSON,                                      )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )        ORDER
                                                      )
 TRUSTMARK HEALTH BENEFITS, INC.,                     )
                                                      )
                Defendant.                            )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 13) filed by Isaac A. Linnartz, concerning Miriam Petrillo on

September 14, 2020. Miriam Petrillo seeks to appear as counsel pro hac vice for Defendant

Trustmark Health Benefits, Inc. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 13) is GRANTED. Miriam Petrillo

is hereby admitted pro hac vice to represent Defendant Trustmark Health Benefits, Inc.


                                  Signed: September 14, 2020




      Case 3:20-cv-00395-RJC-DCK Document 15 Filed 09/14/20 Page 1 of 1
